          Case 20-31175 Document 25 Filed in TXSB on 03/31/20 Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

In re:                                             §
                                                   §                 Case No. 20-31175
Granite Trucking, Inc.,                            §
                                                   §                 Chapter 11
Debtor.                                            §

                                     Notice of Appearance


         Please enter the appearance of Chad W. Cowan, Assistant United States Attorney, as

attorney for the United States of America, acting on behalf of the Internal Revenue Service.

                                                       Respectfully submitted,

                                                       RYAN K. PATRICK,
                                                       United States Attorney

                                             By:        s/ Chad W. Cowan
                                                       CHAD W. COWAN
                                                       Assistant United States Attorney
                                                       Attorney-in-Charge
                                                       United States Attorney’s Office
                                                       Southern District of Texas
                                                       Texas Bar No. 24082540
                                                       Southern District No. 938890
                                                       1000 Louisiana St., Suite 2300
                                                       Houston, Texas 77002
                                                       Telephone: (713) 567-9569
                                                       Facsimile: (713) 718-3303
                                                       Email: chad.cowan@usdoj.gov
                                                       Attorney for the United States of America




                                                1
        Case 20-31175 Document 25 Filed in TXSB on 03/31/20 Page 2 of 2




                                   Certificate of Service

       The undersigned certifies that he served the foregoing Notice on March 31, 2020, upon
counsels of record and the Trustee, through the Court’s ECF notification system.

                                                 s/ Chad W. Cowan
                                                 CHAD W. COWAN
                                                 Assistant United States Attorney




                                             2
